Citation Nr: 1819605	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-33 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 60 percent for hypertension.  

2.  Entitlement to service connection for aldosteronism, to include as due to hypertension.  

3.  Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. B., Counsel

INTRODUCTION

The Veteran served on active duty from July 1988 to September 2000.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran withdrew his request for a personal hearing before a Decision Review Officer (DRO) in July 2010.  

The claim was remanded by the Board for additional development in March 2017.  

The issue of service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension is manifested by increased blood pressure readings which require medication and diet regulation for management, which the rating criteria reasonably contemplates.

2.  Aldosteronism is not caused or aggravated by service-connected hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for an increased schedular and extraschedular rating in excess of 60 percent for hypertension are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).


2.  The criteria for service connection for aldosteronism are not met.  38 U.S.C. 
§§ 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in September 2008, prior to the initial adjudication of the issue on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO has obtained the Veteran's service treatment records and all identified VA and private treatment records.  The Veteran has not identified any outstanding and available medical treatment records.  

In addition, the Board finds that the VA medical opinion evidence is adequate as it is predicated on an accurate reading of the service treatment records as well as the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, provided complete physical examinations and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The issues on appeal were previously before the Board in March 2017, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran's service was verified, all available VA treatment records were obtained and associated with the claims file, a VA examination and opinion was obtained and associated with the claims file, and a supplemental statement of the case was issued.  Since the record reflects substantial compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Hypertension

The Veteran's hypertension is rated as 60 percent disabling under Diagnostic Code (DC) 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  The 60 percent disability rating is the maximum rating provided under DC 7101.  38 C.F.R. § 4.104, DC 7101 (2017).  As such, a higher schedular rating is not warranted.  

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that are not addressed by the applicable diagnostic code.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

The medical evidence demonstrates that the Veteran's hypertension manifests in elevated blood pressure, which requires medication, and headaches, which are separately rated and not currently on appeal.  The medical evidence, including 2009 and 2017 VA examinations, do not reveal any symptoms of service-connected hypertension that are not currently compensated for under the rating criteria.  

Therefore, the Board finds that an extraschedular rating for bilateral hearing loss is not warranted. See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection: Aldosteronism

The Veteran contends that he has a current disability, aldosteronism, which is caused or aggravated by service-connected hypertension.  Unfortunately, the medical evidence does not support the claim.  

Service connection is provided for a disability which is proximately due to, or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2017).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

At the outset, the Board notes that the evidence is not clear as to whether the Veteran has or has had aldosteronism.  While VA treatment records in 2008 and 2009 note the disability, later VA treatment records and a 2017 VA examination find that the disability is not present and question whether the Veteran in fact has had aldosteronism.  Nevertheless, even if the Board were to find that the disability has been demonstrated during the pendency of the claim, the evidence does not demonstrate that aldosteronism is caused or aggravated by hypertension.  

The most probative medical and lay evidence submitted by the Veteran supports the finding that aldosteronism causes or aggravates hypertension.  However, hypertension is already service connected and the question is whether hypertension causes or aggravates aldosteronism.  

The most competent and credible evidence regarding whether the Veteran's claimed aldosteronism is proximately related to hypertension is an August 2017 VA opinion, in which the examiner stated that the Veteran's aldosteronism is idiopathic adrenal hyperplasia.  The examiner explained that idiopathic means that there is no known cause and further stated that there is no science to suggest that any of the Veteran's service-connected disabilities caused hyperplasia.  

There is no competent and credible evidence demonstrating that aldosteronism is proximately related to service-connected hypertension.  To the extent the Veteran has asserted that there is a proximate connection between the two, the Board notes that he is not competent to diagnose such a disability or render such an opinion in this case.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise when the question is a complex one, as is so in this case.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The record does not show that the Veteran has such expertise.  The most competent evidence is that of the 2017 VA examiner's opinion, which is against the claim.  

Based on the forgoing, the Board finds that service connection for aldosteronism is not warranted.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

A disability rating in excess of 60 percent for hypertension is denied.  

Service connection for aldosteronism is denied.  


REMAND

The Veteran asserts that medication he takes for service-connected disabilities, including for his service-connected acquired psychiatric disability and hypertension, led to or significantly contributed to weight gain.  He further contends that this weight gain has led to the development of obstructive sleep apnea.  Indeed, an August 2017 VA opinion states that the Veteran's weight is the cause of his incurrence of obstructive sleep apnea.  However, a VA examiner has not assessed the Veteran's contentions regarding the link between the medications used to treat service-connected disabilities and his weight gain/obstructive sleep apnea.  As such, a remand is required to assess the Veteran's contentions.  

All outstanding records of ongoing VA treatment should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all updated VA medical and associate them with the virtual claims file. 

2.  Forward the claims file to the VA examiner who provided the July and August 2017 VA examination and opinion regarding obstructive sleep apnea in order to obtain the requested opinion/clarification.  If the same examiner is unavailable, a new examiner of equal qualifications can provide the requested opinion.  If the examiner determines that a new VA examination is necessary, one should be provided.  

The claims file must be provided to and reviewed by the VA examiner.  The examiner is requested to specifically consider the Veteran's contentions that medications used to treat his service-connected disabilities, which include hypertension, acquired psychiatric disability, and lumbar spine disability, have led to his weight gain, which has caused his obstructive sleep apnea.  The examiner's attention is directed to the August 2017 VA opinion which finds that the Veteran's weight and body habitus (due to weight gain) caused the incurrence of obstructive sleep apnea.  

Then, the examiner should also opine whether the Veteran's service-connected disabilities, including the medications used to treat them, either (a) proximately caused or (b) proximately aggravated his obstructive sleep apnea, to include by causing weight gain.  If the examiner states obstructive sleep apnea is aggravated by a service-connected disability(s), or treatment of such disability(s), although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the service-connected disability(s) beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered. 

3.  After completion of all requested and necessary development, review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).
Department of Veterans Affairs


